Citation Nr: 0937088	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-02 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD) with congestive heart failure (CHF), to include as due 
to service-connected diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk




INTRODUCTION

The Veteran served on active duty from July 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which: granted service connection for DM 
associated with herbicide exposure, assigning a 20 percent 
disability evaluation; granted entitlement to non-service-
connected pension; and denied service connection for CAD with 
CHF, depression, and chronic obstructive pulmonary disease.  
In May 2004, the Veteran submitted a notice of disagreement, 
concerning only the issue of service connection for CAD with 
CHF.  He subsequently perfected his appeal in January 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for CAD with CHF.

The Veteran alleges that he currently suffers from CAD with 
CHF that is secondary to his service-connected DM.  The 
Veteran has not claimed that his CAD with CHF is directly 
related to service.  The service treatment records do not 
contain any reference to treatment or diagnosis of CAD with 
CHF.  The Board must address the Veteran's claim on a 
secondary basis.

VA and private treatment records, dating back to May 2002, 
show that the Veteran is diagnosed with CAD with CHF.  
Additionally, he was granted service connection for DM in a 
July 2003 rating decision.  In May 2004, the Veteran 
submitted a document from the National Institutes of Health 
(NIH), indicating that DM is a major risk factor for 
cardiovascular disease.  See NIH News Release, September 1, 
1999.  Nevertheless, the RO continued to deny the Veteran's 
claim for service connection because a September 2002 
treatment record from Dr. N.K.B. noted that an "EKG dated 
1996 shows age-undetermined inferior wall infarct."  See 
Treatment record from Dr. N.K.B., September 6, 2002.  As 
such, the RO found that the Veteran's CAD with CHF pre-dated 
his DM diagnosis and could not be secondary to DM.  However, 
in February 2006, the Veteran submitted a letter from VA 
physician A.M., stating that Dr. N.K.B.'s "conclusion could 
not be made based on the 1996 EKG."  See Letter from Dr. 
A.M., February 14, 2006.  Given this uncertainty about the 
reading of the 1996 EKG, the Board cannot conclude at this 
time that the Veteran's CAD with CHF pre-dated his DM.  Thus, 
further development is required.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when there is: (1) evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury, or disease," or a disease manifested in 
accordance with presumptive service connection regulations, 
occurred which would support incurrence or aggravation, 
(3) an indication that the current disability may be related 
to the in-service event, and (4) insufficient evidence to 
decide the case.

In light of the evidence showing a current diagnosis of CAD 
with CHF, service-connected DM, and the uncertainty 
concerning a link between DM and cardiovascular disease, the 
Board finds that an examination and medical nexus opinion are 
necessary in order to properly resolve the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); see also 
McLendon, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file any outstanding VA treatment records 
prepared since September 2005.  

2.  The Veteran must be scheduled for a 
VA examination to determine the nature 
and etiology of his coronary artery 
disease with congestive heart failure.  
The examiner must review pertinent 
documents in the Veteran's claims file in 
conjunction with the examination.  This 
must be noted in the examination report.

The examiner must determine whether the 
Veteran's coronary artery disease with 
congestive heart failure 
pre-dated his service-connected diabetes 
mellitus, specifically as based on the 
1996 EKG.  If not, the VA examiner must 
state whether it is at least as likely as 
not that the Veteran's coronary artery 
disease with congestive heart failure is 
secondary to (proximately due to, the 
result of, or aggravated (permanently 
increased in severity beyond the natural 
progress)) his service-connected diabetes 
mellitus.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
paragraphs above, the claim of 
entitlement to service connection for 
coronary artery disease with congestive 
heart failure, to include as secondary to 
service-connected diabetes mellitus, 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

